Citation Nr: 1221947	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-00 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connation for heart disease, to include as secondary to hypertension.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1972 until December 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for the above-referenced claims.  

In January 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a February 2012 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the Veteran currently has a hearing loss or tinnitus disorder that is related to his military service.

2.  The preponderance of the evidence does not show that the Veteran's hypertension is etiologically related to his military service.  

3.  The preponderance of the evidence does not show that the Veteran's cardiac disorders are etiologically related to his military service or to a service-connected disability. 

4.   The preponderance of the evidence does not show that the Veteran's erectile dysfunction is etiologically related to his military service or to a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

4.  The criteria for service connection for a cardiac disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

5.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Before addressing the merits of the issues of entitlement to service connection hearing loss, tinnitus, hypertension, a heart disorder and erectile dysfunction, to include on a secondary basis, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in May 2007 of the criteria for establishing direct and secondary service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in June 2007.  Nothing more was required.  

Next, VA has a duty to assist a Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained available service treatment records and identified VA and private treatment records.  The Veteran also submitted written statements discussing his contentions.  To date, neither the Veteran nor his representative has identified any outstanding evidence.

The Board also notes that some of the Veteran's service treatment records are evidently unavailable from the National Personnel Records Center (NPRC).  As noted in the January 2011 Remand, the RO highlighted in an April 2008 deferred rating decision that only service treatment records dated from November 1988 to October 1992 were associated with the claims file.  Although the RO made attempts to obtain the Veteran's complete service treatment records from his entire period of active service, these records were not located.  In a December 2009 formal finding, the RO determined that the Veteran's complete service treatment records dated from December 29, 1972, to December 31, 1992, were unavailable for review, despite the RO having exhausted all efforts to obtain this information.  The Veteran was informed of the unavailability of his service treatment records in a December 2009 letter from the RO and was given an opportunity to submit these records himself; to date, the Veteran has not submitted the missing service treatment records.  The Board is mindful that, in a case such as this, where some service treatment records may be lost or unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that not all of the Veteran's service treatment records may be available, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.

In January 2009, the Veteran submitted a correspondence to the RO indicating that his mailing addressed had changed; the Veteran identified his new mailing address as a post office box.

As noted above, the Veteran's claims were remanded by the Board in January 2011.  Specifically, the Board directed the RO to schedule the Veteran for a VA examination with respect to his hearing loss and tinnitus claims.  The RO was also instructed to contact the Veteran and request the names and dates of all VA and private medical providers who provided treatment relevant to his claims.  A copy of the January 2011 Remand was sent to Veteran, as well as a January 2011 letter from the RO requesting the names and dates of the Veteran's post-service medical providers.  In the January 2011 letter, the RO informed the Veteran that a VA medical facility would contact him to schedule a VA examination with regards to his hearing disorder claims.  Both the January 2011 Remand and the January 2011 notice letter were sent to the same mailing address that was identified by the Veteran in January 2009.  These documents were returned to VA as undeliverable. 

It appears from the claims file that a VA medical facility sent the Veteran notice that a VA examination was scheduled in January 2011 with respect to his claims.  It is noted in the claims file that the Veteran called the VA medical facility in February 2011 and cancelled the examination.  

In January 2012, the RO sent the Veteran a copy of the January 2012 Supplemental Statement of the Case (SSOC), in which his claims were readjudicated.  This letter contained a different address than the prior address from which the previous documents were returned; instead, it was sent to the street address first identified by the Veteran at the time that he filed his claims for service connection.  In March 2012, the SSOC was returned to VA, with a handwritten notation marked on the outside envelope which stated "refused" and "return to sender."   

The Board finds it significant that unlike the January 2011 Remand, January 2011 notice letter, and January 2012 SSOC, the January 2011 notice of the VA examination was not returned to VA as undeliverable.  Moreover, while sent to the Veteran's previous mailing address, the January 2012 SSOC was returned as "refused."  The Veteran has not contacted VA to update or correct his current mailing address, or otherwise identify any additional addresses different from what is currently of record.  Thus, the regularity of the mail is presumed.  See, generally, Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1991), quoting U.S. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (noting that there is a presumption of regularity in the law that supports "the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties.").

Additionally, VA made reasonable efforts to ascertain the Veteran's correct address, including contacting the Veteran at his previously identified home address.  It bears emphasis that VA's duty to assist is not always a "one-way street."  The Veteran has an obligation to assist in the adjudication of his claims in notifying VA of any change in address.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (noting that the Veteran bears the burden of keeping VA apprised of his whereabouts and that, where he does not, "there is no burden on the part of the VA to turn up heaven and earth to find him").  Consequently, as the Board finds that VA made reasonable efforts to obtain the Veteran's correct address, notice of the scheduled VA examination was not returned as undeliverable, and the Veteran has not presented any argument concerning good cause for his failure to attend his scheduled VA examination, the Board has no choice but to proceed with the current evidence of record.  38 C.F.R. § 3.159(c)(4)(i); 3.655(a), (b).

More specifically, the Board highlights that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655.  Good cause for the Veteran's failure to attend the VA examination has not been shown in this case.  As such, the Board will decide the claims for service connection based upon the evidence of record.  Under such circumstances, there is no duty to provide another examination or to obtain an additional medical opinion.  Id.

The Veteran was not provided VA examinations with respect to his claims for service connection for hypertension, a heart disorder, and erectile dysfunction.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, examinations are not needed because the Veteran's available service treatment records are entirely negative for any indication of any blood pressure, cardiac, or genitourinary disorders.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that reflected that he suffered an event, injury, or disease in service that may be associated with his symptoms).  Moreover, there is no question that he is currently diagnosed with hypertension, a heart disorder, and erectile dysfunction, but for reasons that will be more fully discussed on the merits below, there is no indication in the record of a causal connection between his diagnoses and the Veteran's period of service or any service-connected disability.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service).  Accordingly, it is not necessary to obtain medical examinations or medical opinions in order to decide these claims.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)(table).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  The Court has held that "this requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including cardiovascular-renal disease and other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of the laws administered by VA when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The criteria of 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The failure to meet these criteria at the time of the Veteran's separation from active service is not necessarily a bar to service connection for a hearing loss disability.  However, once hearing impairment is established under the criteria of 38 C.F.R. § 3.385, a claimant may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is causally related to service.  See 38 C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. at 160; Heur v. Brown, 7 Vet. App. 379, 384 (1995).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310(b).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Factual Background

The Veteran essentially claims that service connection is warranted for bilateral hearing loss, tinnitus, hypertension, a heart disorder, and erectile dysfunction.  As for his hearing disorder claims, he attributes these disorders to in-service noise exposure that he experienced during weapons qualifications and while serving with armored artillery units.  With respect to the hypertension claim, the Veteran claims that he exhibited and was treated for elevated blood pressure while on active duty.  The Veteran asserts that secondary service connection is warranted for a heart disorder and erectile dysfunction, as secondary to his claimed hypertension disorder.  With respect to the hearing disorders and hypertension claims, he essentially claims to have experienced a continuity of symptomatology since his military service.

Service personnel records associated with the claims file confirm the Veteran's service in the United States Army from December 1972 to December 1992.  His DD 214 lists his military occupational specialties as a personnel management specialist, clerk, and personnel sergeant.  These records show that the Veteran served with an artillery unit from August 1975 until September 1976.  While acoustic trauma is not conceded, it is likely that the Veteran experienced some noise exposure during his military service.

Service treatment records have been reviewed and are negative for reported symptomatology or diagnoses related to a hearing disorder.  A January 1991 periodic report of medical examination shows that the clinical examination of the Veteran's ears was generally normal.  The associated January 1991 audiological examination failed to show any hearing disorders, as defined by VA regulations.  The October 1992 audiological and physical examinations conducted prior to the Veteran's separation also failed to show hearing loss or any hearing disorders.  On the October 1992 audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
5
5
LEFT
10
15
5
5
5

The Veteran denied having hearing loss or any problems with his ears, nose, or throat on the associated October 1992 separation report of medical history.

The service treatment records are negative for evidence of hypertension or heart disorders during the Veteran's active duty service.  His blood pressure was assessed on multiple occasions during this time, and were reported as follows:  136/100 (3/12/89); 124/74 (3/30/89); 130/84 (8/16/89); 110/80 (10/25/89); 110/70 (1/12/90); 100/58 (10/30/90); 122/72 (1/10/91); 122/72 (3/25/91); 122/82 (4/24/91); 120/78 (1/27/92); 122/80 (3/18/92); 122/78 (4/20/92); 128/76 (5/13/92).  The October 1992 separation report of medical examination reveals that the Veteran's systolic blood pressure was 116 and his diastolic blood pressure was 84 (116/84).  The Veteran denied ever having high or low blood pressure, palpitation or pounding heart, or heart trouble on the October 1992 separation report of medical examination.  He did report having intermittent pain or pressure in his chest.  The associated October 1992 separation report of medical examination shows that the clinical examination of the vascular system and electrocardiogram (EKG) test were normal.

The Veteran underwent a VA general medical examination in February 1993 for unrelated claims.  At the time of the examination, he denied taking any medication  and reported that he was previously diagnosed with high cholesterol.  The Veteran did not offer any complaints regarding any hearing, cardiac, or genitourinary symptomatology.  The clinical examination revealed normal ears.  The physical examination of the cardiovascular system revealed normal sinus rhythm and no murmur.  The Veteran's blood pressure was 120/86.  No diagnoses were provided that are relevant to the Veteran's current claims.

VA medical records document the Veteran's medical treatment at VA and military base medical facilities following his separation from active duty service.  These records show that the Veteran sought emergency medical treatment in May 2002, at which time he denied a past history of hypertension.  The associated May 2002 clinical examinations did not reveal any diagnoses relevant to the Veteran's current claims.  VA treatment records dated in January 2007 show that the Veteran was noted to have a history of congestive heart failure, coronary arthrosclerosis, and impotence.  He was prescribed medication by a VA physician in January 2006 in an attempt to lower his blood pressure.  The VA records are negative for reports or diagnoses of any hearing difficulties.

In support of his claim, the Veteran submitted an August 2007 private examination report showing that he underwent a sleep study.  Of significance to the present claims, the private examiner noted the Veteran's past medical history to include documented hypertension, ischemic heart disease, and impotence.  There were no clinical findings reported that are relevant to the Veteran's current claims.

Analysis - Hearing Loss and Tinnitus

Based on the evidence of record, the Board finds that service connection for hearing loss and tinnitus is not warranted.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The regulation at 38 C.F.R. § 3.385 defines hearing loss disability for VA purposes.  Hearing loss is only considered a disability for VA purposes when an audiological examination reveals that the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  In this case, there is no audiological evidence dated after the Veteran's separation from the military showing that he has hearing loss as defined by 38 C.F.R. § 3.385.  Additionally, while he has reported having tinnitus, there are no documented reports or diagnoses of tinnitus in the current medical evidence of record.  Thus, there is no evidence that the Veteran is currently diagnosed with the claimed hearing loss and tinnitus disorders.

In order for the Veteran to be granted service connection for hearing loss or tinnitus, there must be evidence of a service-connected disease or injury and a present disability which is attributable to such disease or injury.  While there is evidence of likely exposure to some acoustic trauma during service, as the Board finds the Veteran's lay testimony of exposure to noise in service credible, all of the available service and post-service medical evidence does not reveal audiometric testing which demonstrates the pertinent level of hearing loss required by regulation to constitute a disability or evidence of a tinnitus diagnosis.  The Board finds it significant that the Veteran has presented no evidence dated during the appeal period showing actual diagnoses related to the claimed disorders.  See McLain, 21 Vet. App. at 321.  Essentially, there is no objective evidence showing that the Veteran currently meets the criteria for a hearing loss disability under 38 C.F.R. § 3.385, or evidence of a current tinnitus disorder.  In the absence of proof of a present disability there can be no valid claim.  See Brammer, 3 Vet. App. at 225; see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Therefore, service connection for bilateral hearing loss and tinnitus is not warranted.  As the medical evidence does not indicate current diagnoses, the Board does not even reach the question of whether the claimed disorders are related to the Veteran's military service.

However, in view of the subjective nature of tinnitus, assuming without conceding that the Veteran does suffer from tinnitus as he has previously reported, there is no medical evidence of a nexus to service.  Again, the Board highlights that the Veteran was scheduled for a VA examination to assess the etiology of the claimed tinnitus disorder; however, the Veteran failed to appear for the scheduled examination.  The Board emphasizes that when a claimant fails to attend a scheduled VA examination in conjunction with an original claim, such claim must be decided based on the evidence of record.  38 C.F.R. § 3.655(b).  The Veteran has not presented any competent and credible medical evidence or medical opinions relating the claimed tinnitus disorder to his military service.  Thus, there is no basis to grant service connection in this instance.

The only evidence linking the claimed hearing loss and tinnitus disorders to his military service is the Veteran's own assertions.  The Board does not question the Veteran's sincerity in his belief that service connection is warranted for bilateral hearing loss and tinnitus.  While he is certainly competent to relate events in service and after service, and to describe the extent of any current symptomatology, there is no evidence that he possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is beyond the Veteran's competency to diagnose himself with bilateral hearing loss and tinnitus or to link the claimed disorders to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

For all the foregoing reasons, the claim for service connection for bilateral hearing loss and tinnitus must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Analysis- Hypertension

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension.  While the Veteran claims contrary, the evidence does not show that he experienced the onset of hypertension during his military service.  Pursuant to VA regulations, "the term hypertension means that the diastolic blood pressure is predominately 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm."  38 C.F.R. § 4.101, Diagnostic Code 7101 Note (1).  The available service treatment records do not reflect any complaints of, or treatment sought for, any problem related to high blood pressure during active duty or indicate that his blood pressure levels reached the thresholds for hypertension as defined by VA regulations.  As noted above, the Veteran's blood pressure was assessed on approximately fourteen occasions during his active duty, and only one of these assessments revealed diastolic blood pressure of 90 mm. or greater; this certainly does not constitute a predominance of diastolic readings of 90 mm. or above as defined by VA regulations.  Additionally, none of the fourteen blood pressure readings recorded during the Veteran's active duty service revealed that his systolic pressure was 160 mm. or greater.  The Board also finds the Veteran's October 1992 separation examination to be probative evidence against the claim of an in-service onset of the Veteran's hypertension.  Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of reasons for the Board's decision).  The October 1992 separation shows that the clinical examination of the vascular system was essentially normal.  The Veteran denied ever having high or low blood pressure on the associated October 1992 separation report of medical history.  Thus, the evidence does not support a finding that the Veteran's hypertension began during his military service.  

Furthermore, medical evidence of record does not indicate that the Veteran was treated or diagnosed with hypertension until approximately January 2006, at which time he was prescribed medication to help lower his blood pressure.  Indeed, he denied a history of hypertension in May 2005.  Essentially, there is no evidence that he was diagnosed with hypertension during the first year following his separation from active duty.  In addition, there was no medical evidence of record that offered an etiology for hypertension or provided a nexus to the Veteran's active duty service.  Therefore, direct service connection fails in this case because there is no competent medical evidence of record that links a current diagnosis of hypertension to the Veteran's military service.  Shedden, 381 F.3d at 1166-67.  In addition, presumptive service connection for hypertension as a chronic disease fails because there is no medical evidence of record to show a diagnosis of hypertension within one year of the Veteran's separation from active service in December 1992.  38 C.F.R. §§ 3.3307, 3.309.

In reaching the above decision, the Board has given consideration to the Veteran's statements that his hypertension disorder began during his military service and continued thereafter.  The Board notes that lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  To the extent that the Veteran has made statements regarding the onset and nature of the claimed disability, he is certainly competent to describe the extent of his current symptomatology and to report experiencing a continuity of symptomatology from service onwards.  The Board notes, however, that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his hypertension disorder can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Accordingly, the Board finds that the preponderance of the evidence is against this claim for service connection for hypertension.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.

Analysis- Heart Disorder and Erectile Dysfunction

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a heart disorder and erectile dysfunction on a direct basis.  The Board highlights that the Veteran has not claimed an in-service onset of his cardiac and erectile dysfunction disorders.  Moreover, the Veteran's service treatment records are negative for any cardiac or genitourinary diagnoses.  Here, the Board finds that the October 1992 separation report of medical examination, which was completed two months prior to separation, is highly probative as to the Veteran's condition at the time nearest his release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker, 10 Vet. App. at 73.  While the Veteran reported having intermittent chest pain or pressure on the October 1992 separation report of medical history, the associated October 1992 physical examination is entirely negative for any symptoms associated with a heart or genitourinary disorder.  Thus, service treatment records and the Veteran's own in-service lay assertions weigh heavily against the claim for service connection on a direct basis.

Indeed, the medical evidence does not show a diagnosis of a heart disorder and impotence until January 2007, diagnoses which were both rendered over twenty years following his separation from active service.  The Board further highlights that evidence of a prolonged period without medical complaint and the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).  Accordingly, entitlement to service connection for a cardiac disorder on a presumptive basis is not warranted.  See 38 C.F.R. § 3.3.07, 3.309.

Additionally, the Board finds that the preponderance of the evidence does not show that the claimed heart and erectile dysfunction disorders are etiologically related to a service-connected disability.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. 439.  Although he claims that both disorders are related to his hypertension, service connection for hypertension has been denied in preceeding discussion.  The Veteran is currently service-connected for bilateral bunions.  However, the evidence of record does not show, nor does the Veteran claim, that his diagnosed heart and erectile dysfunction disorders are related to his bunions disabilities.  Thus, there is no basis upon which secondary service connection can be awarded in this case.

In addition to the medical evidence, the Board has also considered the Veteran's statements that his heart and erectile dysfunction disorders are related to service.  A Veteran's lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1313.  However, the heart disorder and erectile dysfunction claims are for disabilities that are not subject to lay opinions concerning etiology.  While some symptoms of the disorders, such as pain or failure to maintain and erection may be reported by a layperson - the diagnosis and etiology of a heart disorder, and etiology of the erectile dysfunction - require medical training.  With regard to both disorders, the Veteran simply does not have the medical expertise to provide an opinion regarding the etiology of these disorders.  Thus, the Veteran's lay assertions as to the etiology of the claimed disorder are not competent, credible, or sufficient in this instance.  Jandreau, 492 F.3d 1372.

For the Board to conclude that the Veteran currently has a heart disorder and erectile dysfunction that are related to a service-connected disability or are otherwise related to his military service would be speculation, and the law provides that service connection may not be granted on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a heart disorder and erectile dysfunction, to include as secondary to his hypertension.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  See Gilbert, 1 Vet. App. at 53.












							[Continued on Next Page]


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hypertension is denied.

Service connection for a heart disorder is denied.

Service connection for erectile dysfunction is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


